                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Karen Jenkins,                               )
                                             )
                       Plaintiff,            )       C.A. No. 8:19-00678-HMH-KFM
                                             )
                 vs.                         )             OPINION & ORDER
                                             )
Georgia-Pacific Wood Products, LLC,          )
                                             )
                       Defendant.            )

       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 of the District of South Carolina.1 Karen Jenkins (“Jenkins”) alleges that

Georgia-Pacific Wood Products, LLC (“Defendant”) breached her employment contract,

breached her employment contract with fraudulent intent, and engaged in racially discriminatory

practices in violation of 42 U.S.C. § 1981. (Compl. generally, ECF No. 1.) Defendant filed a

motion for partial judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure for the two breach of contract claims. (Def. Mot. J. Pleadings, ECF No. 15.)

Magistrate Judge McDonald recommends granting Defendant’s motion. (R&R, ECF No. 20.)

       Jenkins filed objections to the Report and Recommendation on September 18, 2019.

(Objs., ECF No. 21.) First, Jenkins argues that the magistrate judge improperly considered


       1
         The magistrate judge makes only a recommendation to this court. The recommendation
has no presumptive weight. The responsibility to make a final determination remains with this
court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with making
a de novo determination of those portions of the Report and Recommendation to which specific
objection is made, and the court may accept, reject, or modify, in whole or in part, the
recommendation of the magistrate judge or recommit the matter with instructions. See 28
U.S.C. § 636(b)(1).

                                                 1
Defendant’s code of conduct attached to Defendant’s motion for partial judgment on the

pleadings and improperly recommended the motion be granted without reviewing the other

policies at issue. (Id. at 8-9, ECF No. 21.) Second, Jenkins objects to the magistrate judge’s

conclusion that there was no specific allegation of fraud separate and apart from the contractual

breach itself. (Id. at 9-10, ECF No. 21.) On October 2, 2019, Defendant filed a reply. (Reply,

ECF No. 23.) This matter is now ripe for review.

                                    I. DISCUSSION OF THE LAW

       “After the pleadings are closed – but early enough not to delay trial – a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c). Courts should only grant motions for

judgment on the pleadings “if, after accepting all well-pleaded allegations in the plaintiff’s

complaint as true and drawing all reasonable factual inferences from those facts in the plaintiff’s

favor, it appears certain that the plaintiff cannot prove any set of facts in support of his claim

entitling him to relief.” Drager v. PLIVA USA, Inc., 741 F.3d 470, 474 (4th Cir. 2014) (internal

quotation marks and citation omitted).

       “A Rule 12(c) motion tests only the sufficiency of the complaint [].” Id. The complaint

must contain “a short plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Additionally, the facts alleged must be enough to “state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although

the court must accept all of the complaint’s allegations as true, this tenet “is inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. (citation

omitted).


                                                  2
       “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented

to and not excluded by the court, the motion must be treated as one for summary judgment under

Rule 56.” Fed. R. Civ. P. 12(d). However, under Rule 12(b)(6) and 12(c) motions, courts may

review “the pleadings, exhibits attached thereto, documents referred to in the complaint that are

central to the plaintiff’s claims, and other materials in addition to the complaint if such materials

are public records or are otherwise appropriate for the taking of judicial notice.” In re MI

Windows and Doors, Inc. Prods. Liab. Litig., Nos. 2:12-mn-00001, 2:12-cv-02269-DCN, 2013

WL 3207423, at *2 (D.S.C. June 24, 2013) (unpublished) (internal quotation marks and citations

omitted). Thus, courts may consider documents “attached to the motion to dismiss, so long as

they are integral to the complaint and authentic.” Phillips v. Pitt Cty. Mem’l Hosp., 572 F.3d

176, 180 (4th Cir. 2009) (citation omitted).

       Jenkins contends that her employment contract, which she claims altered her

employment at-will status, consists of Defendant’s code of conduct and several other policies.

(Compl. ¶¶ 10, 17-18, 20-21, ECF No. 1.) Jenkins did not attach copies of the code of conduct

or the other policies to her complaint. However, Defendant attached copies of three versions of

the code of conduct, which it alleged were the only versions governing during Jenkins’

employment, to its motion for partial judgment on the pleadings. (Def. Mot. J. Pleadings

Attach. (2013, 2014, and 2015 codes of conduct), ECF Nos. 15-1, 15-2, 15-3.)

       Initially, Jenkins indicated that the magistrate judge should consider Defendant’s

attached copies of the code of conduct. (Resp. Opp’n Mot. J. Pleadings 2, ECF No. 16.)

However, upon the magistrate judge recommending that the code of conduct was not a contract,

Jenkins argued that the magistrate judge improperly reviewed the attachments because Jenkins


                                                 3
did not concede the attachments’ authenticity. (Objs. 8-9, ECF No. 21.) At oral argument,

Jenkins’ counsel clarified this authenticity challenge and asserted that he was attempting to

argue that the copies of the code of conduct attached to Defendant’s motion may not have been

all of the applicable versions governing during Jenkins’ employment.

       Following oral argument, Defendant filed a motion to supplement the record on

October 22, 2019 and attached a copy of the 2018 code of conduct, which was omitted as an

attachment to Defendant’s motion. (Mot. Suppl. R., ECF No. 32.) Jenkins filed a response on

October 31, 2019. (Resp. Opp’n Mot. Suppl. R., ECF No. 34.) On November 5, 2019,

Defendant filed a reply. (Reply, ECF No. 37.)

       Out of an abundance of caution, the court is constrained to deny Defendant’s motion for

partial judgment on the pleadings at this stage of the proceedings. The court is precluded from

considering matters outside of the pleadings without converting this matter to a motion for

summary judgment, and the court declines to convert this motion. Additionally, in the

complaint, Jenkins alleges that several of Defendant’s policies formed an employment contract

that altered her employment at-will status and described those policies by their subject-matter.

(Compl. ¶¶ 17-18, 21, ECF No. 1.) The court finds that Jenkins has stated a plausible claim for

relief on her breach of contract claim.

       With respect to Jenkins’ claim for breach of contract accompanied by a fraudulent act, in

various stages of litigation, courts have found that giving pretextual reasons for a termination

was sufficient to find an independent fraudulent act. See, e.g., Parker v. Nat’l Honorary Beta

Club, 815 S.E.2d 769, 772 (S.C. Ct. App. 2018) (finding that deceiving someone as to the

reasons why she was fired was sufficient to support a jury finding of a fraudulent act); Conner v.


                                                 4
City of Forest Acres, 560 S.E.2d 606, 612 (S.C. 2002) (holding that an employer providing

pretextual reasons for a termination, when the employer knew that the reasons were false and

did not justify termination for cause, was sufficient to create a genuine issue of material fact as

to whether there was a fraudulent act). Jenkins has pled an arbitrary and pretextual denial of a

timely performance review and a bad faith termination. (Compl. ¶¶ 28, 30, ECF No. 1.) Jenkins

has supported these allegations with contentions of bullying and racial discrimination. (Id.

¶¶ 12-16, 21, ECF No. 1.) Thus, the court finds the complaint to be sufficient.

        Therefore, it is

        ORDERED that Defendant’s motion to supplement the record, docket number 32, is

granted. It is further

        ORDERED that Defendant’s motion for judgment on the pleadings as to Counts I and II

of Jenkins’ complaint, docket number 15, is denied.

        IT IS SO ORDERED.



                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge
Greenville, South Carolina
November 6, 2019




                                                 5
